Exhibit 10.4
Execution Copy
 
SENIOR SECURED CREDIT AGREEMENT
dated as of
March 5, 2010
between
CENTERLINE FINANCIAL HOLDINGS LLC
The LENDERS Party Hereto
and
NATIXIS FINANCIAL PRODUCTS INC.,
as Administrative Agent
 
TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Terms Generally
    11  
SECTION 1.03 Accounting Terms; GAAP
    11  
 
       
ARTICLE II THE CREDITS
    12  
 
       
SECTION 2.01 The Loans and Commitments
    12  
SECTION 2.02 Loans and Borrowings
    12  
SECTION 2.03 Requests for Borrowings
    12  
SECTION 2.04 Funding of Borrowings
    13  
SECTION 2.05 Termination and Reduction of the Commitments
    13  
SECTION 2.06 Repayment of Loans; Evidence of Debt
    14  
SECTION 2.07 Prepayment of Loans
    14  
SECTION 2.08 Interest
    15  
SECTION 2.09 [Intentionally Deleted].
    15  
SECTION 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    15  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 2.11 Replacement of Lenders
    17  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    17  
 
       
SECTION 3.01 Organization; Powers
    17  
SECTION 3.02 Authorization; Enforceability
    17  
SECTION 3.03 Governmental Approvals; No Conflicts
    18  
SECTION 3.04 Financial Condition; No Material Adverse Change
    18  
SECTION 3.05 Properties
    18  
SECTION 3.06 Litigation
    19  
SECTION 3.07 Compliance with Laws and Agreements
    19  
SECTION 3.08 Investment Company Status
    19  
SECTION 3.09 Taxes
    19  
SECTION 3.10 ERISA
    19  
SECTION 3.11 Disclosure
    19  
SECTION 3.12 Use of Credit
    20  
SECTION 3.13 Material Agreements and Liens
    20  
SECTION 3.14 Subsidiaries and Investments
    20  
SECTION 3.15 Security Documents
    20  
 
       
ARTICLE IV CONDITIONS
    20  
 
       
SECTION 4.01 Effective Date
    20  
SECTION 4.02 Each Credit Event
    21  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    22  
 
       
SECTION 5.01 Financial Statements and Other Information
    22  
SECTION 5.02 Notices of Material Events
    23  
SECTION 5.03 Existence; Conduct of Business
    23  
SECTION 5.04 Payment of Obligations
    23  
SECTION 5.05 Maintenance of Properties; Insurance
    24  
SECTION 5.06 Books and Records; Inspection Rights
    24  
SECTION 5.07 Compliance with Laws; Contractual Obligations
    24  
SECTION 5.08 Use of Proceeds
    24  
SECTION 5.09 Further Assurances
    24  
SECTION 5.10 Certain Additional Activities
    25  
SECTION 5.11 Cash Management
    25  
 
       
ARTICLE VI NEGATIVE COVENANTS
    25  
 
       
SECTION 6.01 Indebtedness
    25  
SECTION 6.02 Liens
    25  
SECTION 6.03 Fundamental Changes
    26  
SECTION 6.04 Lines of Business
    26  
SECTION 6.05 Investments
    26  
SECTION 6.06 Restricted Payments
    27  
SECTION 6.07 Transactions with Affiliates
    27  
SECTION 6.08 Restrictive Agreements
    27  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 6.09 Management Fees
    27  
SECTION 6.10 Modifications of Certain Documents
    27  
SECTION 6.11 Bankruptcy
    28  
SECTION 6.12 Cash Freeze Event
    28  
 
       
ARTICLE VII EVENTS OF DEFAULT
    28  
 
       
SECTION 7.01 Events of Default
    28  
SECTION 7.02 Application of Payments
    30  
 
 
ARTICLE VIII AGENCY
    31  
 
 
SECTION 8.01 Administrative Agent
    31  
 
 
ARTICLE IX MISCELLANEOUS
    34  
 
 
SECTION 9.01 Notices
    34  
SECTION 9.02 Waivers; Amendments
    35  
SECTION 9.03 Expenses; Indemnity; Damage Waiver
    36  
SECTION 9.04 Successors and Assigns
    37  
SECTION 9.05 Survival
    40  
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
    40  
SECTION 9.07 Severability
    40  
SECTION 9.08 Right of Setoff
    41  
SECTION 9.09 Governing Law; Jurisdiction; Etc.
    41  
SECTION 9.10 WAIVER OF JURY TRIAL
    42  
SECTION 9.11 Headings
    42  
SECTION 9.12 Treatment of Certain Information; Confidentiality
    42  
SECTION 9.13 USA PATRIOT Act
    43  
SECTION 9.14 Arms-length Transaction
    43  

 

 



--------------------------------------------------------------------------------



 



SENIOR SECURED CREDIT AGREEMENT dated as of March 5, 2010, between CENTERLINE
FINANCIAL HOLDINGS LLC, the LENDERS party hereto, and NATIXIS FINANCIAL PRODUCTS
INC., as Administrative Agent.
The Borrower (as hereinafter defined) has requested that the Lenders (as
hereinafter defined) make loans to it in an aggregate principal amount as
provided for herein.
The Lenders are prepared to make such loans upon the terms and conditions
hereof, and, accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“Account Control Agreement” means the DB Account Control Agreement and the
Wachovia Account Control Agreement.
“Accrued Interest” has the meaning assigned to such term in Section 2.08(b).
“Administrative Agent” means Natixis, in its capacity as administrative agent
for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Administrative Services Agreement” has the meaning assigned to such term in the
Operating Agreement.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or Loans hereunder represented by the aggregate amount of such
Lender’s Commitments or Loans hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form reasonably agreed to by the Administrative Agent and the Borrower.
“Availability Period” means the period from and including the Effective Date to
and including the Maturity Date.

 

 



--------------------------------------------------------------------------------



 



“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Managers” has the meaning assigned to such term in Section 3.14.
“BofA Credit Documents” means the Second Amended and Restated Revolving Credit
and Term Loan Agreement dated on or about March 5, 2010 among CHC and CCG as the
borrowers, the guarantors party thereto, the lenders party thereto and Bank of
America, N.A., as administrative agent, and the documents executed in connection
therewith.
“Borrower” means Centerline Financial Holdings LLC, a Delaware limited liability
company.
“Borrowing” means all Loans made or continued on the same date.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CCG” means Centerline Capital Group Inc.
“Centerline Party” means, collectively, CHC, CCG, Centerline Affordable Housing
Advisors LLC, Centerline Guaranteed Manager LLC, Centerline Mortgage Capital
Inc. and each of the parties to the Master Agreement and the Receivables
Assignment and Assumption Agreement (other than the Borrower and Natixis).
“CFIN” means Centerline Financial LLC.
“CFIN Documents” means the Senior Loan Agreement dated as of June 28, 2006 among
CFIN, the lenders party thereto and Citibank, N.A., as senior agent and the
other “Credit Documents” and “Operating Agreement” referenced therein.
“CFIN Holdings BTB Agreements” has the meaning assigned to such term in the
Master Agreement.
“Change in Control” means at any time CCG and its Affiliates Controlled by CCG
do not collectively own, directly or indirectly, at least 51% of each class of
Voting Interests of the Borrower.
“CHC” means Centerline Holding Company (formerly known as CharterMac
Corporation).

 

- 2 -



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986.
“Collateral” has the meaning assigned to such term in the Security Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make one or more Loans hereunder during the Availability Period pursuant to
Section 2.01(a), expressed as an amount representing the maximum aggregate
principal amount of the Loans to be made by such Lender hereunder, as such
commitment may be (a) increased from time to time pursuant to Section 2.01(a),
(b) reduced from time to time pursuant to Section 2.05 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is
$20,000,000, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.
“Company Purposes” has the meaning assigned to such term in the Operating
Agreement.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Enhanced Fund Expenses” has the meaning assigned to such term in the
Master Agreement.
“DB Account Control Agreement” means the Account Control Agreement dated as of
the date hereof among the Borrower, the Administrative Agent and Deutsche Bank
National Trust Company, as securities intermediary.
“Debt Service Shortfall Payments” has the meaning assigned to such term in the
Master Agreement.
“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice, the lapse of time or both would, unless cured
or waived, become an Event of Default.
“Dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means (a) any Lender, any Affiliate of a Lender and any
Approved Fund, and (b) any commercial bank, savings and loan association or
savings bank or any other entity which extends credit or buys loans as one of
its businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB- or higher from S&P or a rating of Baa3 or higher from Moody’s at the date
that it becomes a Lender and which, through its applicable lending office, is
capable of lending to the Borrower without the imposition of any withholding or
similar taxes.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in

 

- 3 -



--------------------------------------------------------------------------------



 



a Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Event of Default” has the meaning assigned to such term in Article VII.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority,

 

- 4 -



--------------------------------------------------------------------------------



 



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date. The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
“Hedging Agreement” means any agreement (other than any CFIN Holdings BTB
Agreements) with respect to any swap, forward, future or derivative transaction
or option or similar agreement involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or any of their Subsidiaries
shall be a Hedging Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable arising, and
accrued expenses or intercompany payables incurred, in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

- 5 -



--------------------------------------------------------------------------------



 



“Independent Managers” has the meaning assigned to such term in the Operating
Agreement.
“Interest Accrual Date” means, with respect to any Loan, the last Business Day
of March, June, September and December in each year, the first of which shall be
the first such day after the date hereof.
“Interest Rate Swap” means the Master Agreement dated as of June 15, 2007
between the Borrower and SP Pinewood LP, the Schedule thereto and the
Confirmation thereunder dated as of June 15, 2007.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person);
(c) the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; or (d) the entering into of any Hedging Agreement.
“Lenders” means the Persons listed on the signature pages hereof and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidating Event” has the meaning assigned to such term in the Operating
Agreement.
“Loan Documents” means, collectively, this Agreement and the Security Documents.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Management Fees” means, for any period, the sum of all fees, salaries and other
compensation paid or incurred by the Borrower to Affiliates (other than
Affiliates that are employees of the Borrower and its Subsidiaries) in respect
of services rendered in connection with the management or supervision of the
Borrower and its Subsidiaries.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Master Agreement” has the meaning assigned to such term in the Operating
Agreement.

 

- 6 -



--------------------------------------------------------------------------------



 



“Master Note” means the Master Notes dated as of the date hereof, each between
the Borrower and a Credit Enhanced Fund Entity (as defined in the Master
Agreement) and any other “Master Note” entered into with the Borrower.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or any of the other Loan Documents, (c) the
legality, validity, binding effect or enforceability of this Agreement or any of
the other Loan Documents against the Borrower or (d) the rights of or benefits
available to the Lenders under this Agreement or any of the other Loan
Documents; provided that no such material adverse effect shall be deemed to have
occurred with respect to the Borrower and its Subsidiaries as a result of any
such material adverse effect occurring with respect to, either individually or
in the aggregate, any Credit Enhanced Entity, Middle-Tier Entity, Credit
Enhanced Local Partnership or any Property held by any Credit Enhanced Local
Partnership (as each such term is defined in the Master Agreement).
“Material Agreements” means any credit agreement, loan agreement, indenture,
purchase agreement, guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or Guarantee by, the Borrower.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$1,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.
“Maturity Date” means March 5, 2037.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Natixis” means Natixis Financial Products Inc.
“Natixis Lender” means Natixis as a Lender under this Agreement.
“Natixis CDS” means the credit default swaps listed in Schedule A to the Master
Agreement.
“Natixis Portfolio Properties” means the properties listed on Schedule D to the
Master Agreement.
“Operating Account” means the securities account referenced in the DB Account
Control Agreement.

 

- 7 -



--------------------------------------------------------------------------------



 



“Operating Agreement” means the First Amended and Restated Limited Liability
Company Agreement dated as of the date hereof by and among the members and the
independent managers of the Borrower.
“Participant” means any Person to whom a participation is sold as permitted by
clause (d) of Section 9.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and
(g) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease permitted by this Agreement;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within two years
from the date of acquisition thereof;

 

- 8 -



--------------------------------------------------------------------------------



 



(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 1 year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clauses (a) and (b) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition;
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and
(f) any other investment approved by the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Receivables Assignment and Assumption Agreement” means the Receivables
Assignment and Assumption Agreement dated as of the date hereof among CCG, CHC,
certain other parties thereto and the Borrower.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments representing more than 50% of the sum of the total
outstanding Loans and unused Commitments at such time.
“Restricted Payment” means membership distributions of the Borrower (in cash,
property or obligations) on, or other payments or distributions on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition of, any portion of any
membership interest in the Borrower or of any warrants, options or other rights
to acquire any such membership interest (or to make any payments to any Person,
such as “phantom stock” payments, where the amount thereof is calculated with
reference to fair market or equity value of the Borrower or any Subsidiary).

 

- 9 -



--------------------------------------------------------------------------------



 



“S&P” means Standard & Poor’s Ratings Services, a Division of the McGraw-Hill
Companies, Inc.
“Security Agreement means the Security Agreement dated as of the date hereof
between the Borrower and the Administrative Agent.
“Security Documents” means, collectively, the Security Agreement, the Account
Control Agreement, and all other instruments and documents executed and
delivered pursuant to any of the foregoing.
“Stabilization Payments” has the meaning assigned to such term in the Master
Agreement.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower; it being understand that
pursuant to the representation set forth in Section 3.14 the only Subsidiary of
the Borrower on the date hereof is CFIN.
“Tax Credit Partnerships” means the tax credit partnerships with respect to
which Natixis has entered into the Natixis CDS relating to the Natixis Portfolio
Properties.
“Tax Payment Amount” means, for any period, an amount not exceeding in the
aggregate the amount of Federal, state and local income taxes the Borrower would
otherwise have paid in the event it were a corporation (other than an “S
corporation” within the meaning of Section 1361 of the Code) for such period.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.
“Transaction Documents” means the (i) Loan Documents, (ii) the Operating
Agreement, (iii) the CFIN Holdings BTB Agreements, (iv) the Administrative
Services Agreement, (v) the Warrant Agreement, (vi) the Registration Rights
Agreement (as defined in the Warrant Agreement), (vii) the Master Agreement,
(viii) the Master Note, (ix) the Receivables Assignment and Assumption
Agreement, (x) the Interest Rate Swap, (xi) any Work-Out Guaranty and (xii) any
document executed in connection with any of the foregoing.

 

- 10 -



--------------------------------------------------------------------------------



 



“Voting Interests” of any Person at any time shall mean the Equity Interests of
such Person that are at such time entitled to vote in the election of the Board
of Managers of such Person.
“Wachovia Account Control Agreement” means the Account Control Agreement dated
as of the date hereof among the Borrower, the Administrative Agent and Wachovia
Bank, National Association.
“Wachovia Deposit Account” means the deposit account referenced in the Wachovia
Account Control Agreement.
“Warrant Agreement” has the meaning assigned to such term in the Operating
Agreement.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Work-Out Guaranty” has the meaning assigned to such term in the Master
Agreement.
SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein, including in
Section 6.10), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles and Sections shall be construed to refer
to Articles and Sections of this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified, supplemented, re-enacted or redesignated from
time to time and (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VI, the Borrower

 

- 11 -



--------------------------------------------------------------------------------



 



will not change the last day of its fiscal year from December 31, or the last
days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30, respectively.
ARTICLE II
THE CREDITS
SECTION 2.01 The Loans and Commitments.
(a) Loans and Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make one or more Loans to the Borrower during the
Availability Period in an aggregate principal amount not exceeding such Lender’s
Commitment, provided that each Lender’s Commitment shall automatically increase
by its Applicable Percentage of any Credit Enhanced Fund Expenses required to be
paid by the Borrower pursuant to Section 4.4 of the Master Agreement up to an
aggregate amount for all Commitments not exceeding $1,000,000 per calendar year
beginning with calendar year 2010. Amounts prepaid or repaid in respect of Loans
may not be reborrowed.
(b) Debt Service Shortfall Payments Loans. Any Lender may, in such Lender’s sole
and absolute discretion, make loans to the Borrower subject to the condition set
forth in Section 4.02, which loans shall constitute a “Loan” of such Lender for
all purposes under this Agreement. Unless the context otherwise requires, for
all purposes of this Agreement references to the “principal amount” of Loans
shall include any such loans from the date on which such loans are made. Any
Loans made pursuant to this Section 2.01(b) shall be included in the repayment
of the Loans on the Maturity Date. Amounts prepaid or repaid in respect of Loans
may not be reborrowed. It is understood and agreed that this Section 2.01(b)
shall not constitute or give rise to any obligation to provide any financing.
SECTION 2.02 Loans and Borrowings. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
SECTION 2.03 Requests for Borrowings.
(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and shall be in writing and signed by the
Borrower.
(b) Content of Borrowing Requests. Each Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day; and
(iii) the bank account of the Tax Credit Partnership to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04, or, with
respect to any Borrowing on the Closing Date, the Operating Account.

 

- 12 -



--------------------------------------------------------------------------------



 



(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04 Funding of Borrowings.
(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to the account
designated by the Borrower in the applicable Borrowing Request.
(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. If the Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
SECTION 2.05 Termination and Reduction of the Commitments.
(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate at 5:00 p.m., New York City time, on the last day of the Availability
Period.
(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that each partial
reduction of the Commitments pursuant to this Section shall be in an amount that
is at least $1,000,000 or a larger multiple of $1,000,000.
(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable.

 

- 13 -



--------------------------------------------------------------------------------



 



(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.06 Repayment of Loans; Evidence of Debt.
(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Maturity Date.
(b) Ratable Application of Payments. Each payment of a Borrowing shall be
applied ratably to the Loans included in such Borrowing.
(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for account of
the Lenders and each Lender’s share thereof.
(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and in a form
reasonably approved by the Administrative Agent and the Borrower.
SECTION 2.07 Prepayment of Loans.
(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.
(b) Notices, Etc. The Borrower shall notify the Administrative Agent in writing
of any optional prepayment hereunder not later than 11:00 a.m., New York City
time, two Business Days before the date of such prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and any other information
required to be in such notice pursuant to Section 2.06(b). Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount equal to $500,000 or a larger multiple of
$100,000. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.

 

- 14 -



--------------------------------------------------------------------------------



 



SECTION 2.08 Interest.
(a) Loans. Each Loan shall accrue interest at a rate per annum equal to 10%.
(b) Deferral and Payment of Interest. On each Interest Accrual Date prior to the
Maturity Date, in lieu of a payment to each Lender of accrued interest on the
Loans on such Interest Accrual Date, such accrued interest shall not be due and
payable hereunder on such Interest Accrual Date but instead shall be deferred
and payable on the Maturity Date. Interest shall accrue on each such deferred
interest amount at a rate per annum equal to 10% and shall be compounded on each
subsequent Interest Accrual Date. All deferred and/or unpaid interest under this
Section 2.08(b) (collectively, “Accrued Interest”) shall be paid on the Maturity
Date. Unless the context requires otherwise, references herein to “interest”
shall include Accrued Interest.
(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to 12%.
(d) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
SECTION 2.09 [Intentionally Deleted].
SECTION 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees or otherwise),
or under any other Loan Document (except to the extent otherwise provided
therein), prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices as designated by the
Administrative Agent to the other parties hereto except as otherwise expressly
provided in the relevant Loan Document and except payments pursuant to
Section 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Dollars.
(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

- 15 -



--------------------------------------------------------------------------------



 



(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, each Borrowing shall be allocated
among the Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.05 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each payment or prepayment of principal of Loans by the Borrower shall be
made for account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them; and (iii) each payment of
interest on Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Lenders.
(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(e) Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

- 16 -



--------------------------------------------------------------------------------



 



(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b) or
Section 2.10(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
SECTION 2.11 Replacement of Lenders. If any Lender defaults in its obligation to
fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.04), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii) such assignment does not conflict with applicable law;
(iv) if applicable, the replaced Lender shall be obligated to make such
replacement, without such Lender’s consent, in accordance with the provisions of
Section 9.04; and
(v) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01 Organization; Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s limited liability company and other powers and have been duly
authorized by all necessary

 

- 17 -



--------------------------------------------------------------------------------



 



limited liability company action and, if required, by all necessary member or
shareholder action. This Agreement and each of the other Transaction Documents
to which the Borrower is a party has been duly executed and delivered by the
Borrower and constitutes, and each of the other Loan Documents or Transaction
Documents to which the Borrower is to be a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions:
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or any order of any Governmental
Authority, except to the extent such violation could not reasonably be expected
to have a Material Adverse Effect,
(b) will not violate the Operating Agreement or other organizational documents
of the Borrower or any of its Subsidiaries,
(d) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets
or the BofA Credit Documents, or give rise to a right thereunder to require any
payment to be made by any such Person, and
(e) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
SECTION 3.04 Financial Condition; No Material Adverse Change. The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows (i) as of and for the
fiscal year ended December 31, 2008 and (ii) the first three quarters of the
fiscal year ended December 31, 2009. Such financial statements present fairly in
all material respects the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
in accordance with GAAP. Since December 31, 2008, there has been no material
adverse change in the business, assets, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole, provided that no such material
adverse change shall be deemed to have occurred with respect to the Borrower and
its Subsidiaries as a result of any such material adverse change occurring with
respect to, either individually or in the aggregate, any Credit Enhanced Entity,
Middle-Tier Entity, Credit Enhanced Local Partnership or any Property held by
any Credit Enhanced Local Partnership (as each such term is defined in the
Master Agreement).
SECTION 3.05 Properties
(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property (other
than intellectual property) material

 

- 18 -



--------------------------------------------------------------------------------



 



to its business, subject only to Liens permitted by Section 6.02 and except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.
(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person to an extent that could reasonably be expected to have a Material Adverse
Effect.
SECTION 3.06 Litigation. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority now pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which (a) on the Closing Date is a reasonable
possibility of an adverse determination or (b) after the Closing Date which if
adversely determined could reasonably be expected to have a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.
SECTION 3.07 Compliance with Laws and Agreements. On the Closing Date each of
the Borrower and its Subsidiaries is in compliance with all indentures,
agreements and other instruments binding upon it or its property. Each of the
Borrower and its Subsidiaries is in compliance with (i) all laws, regulations
and orders of any Governmental Authority applicable to it or its property,
except to the extent any such non-compliance could not reasonably be expected to
have a Material Adverse Effect, and (ii) in all material respects all
indentures, agreements and other instruments binding upon it or its property. No
Default has occurred and is continuing.
SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Federal and other material Tax returns, information
statements and reports required to have been filed and has paid or caused to be
paid all Federal and other material Taxes required to have been paid by it,
except with respect to any Taxes owing after the date hereof to the extent such
Taxes are being contested in compliance with Section 5.04.
SECTION 3.10 ERISA. No ERISA Event has occurred.
SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject. The Borrower has disclosed to the Lenders all
matters known to it that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents or delivered hereunder or thereunder (considered as a
whole with any modification or supplement thereto) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projections, estimates and
forward-looking information, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time, it being recognized by the Lenders that such projections, estimates
and forward-looking information as it

 

- 19 -



--------------------------------------------------------------------------------



 



relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such projections, estimates and
forward-looking information may differ from the projected results set forth
therein, and such differences may be material.
SECTION 3.12 Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any Loan
hereunder will be used to buy or carry any Margin Stock.
SECTION 3.13 Material Agreements and Liens.
(a) Material Agreements. There are no Material Agreements outstanding on the
date hereof other than the (i) Loan Documents, (ii) the CFIN Holdings BTB
Agreements, (iii) the Interest Rate Swap and (iv) the Master Note.
(b) Liens. There are no Liens other than Liens permitted under Section 6.02.
SECTION 3.14 Subsidiaries and Investments. The Borrower’s only Subsidiary is
CFIN, a Delaware limited liability Company. CFIN has no Subsidiaries. The
Borrower does not hold any Investments other than Investments permitted under
Section 6.05.
SECTION 3.15 Security Documents. The Security Documents to which the Borrower is
a party create valid and perfected first priority security interests in the
Collateral, securing the payment of the obligations owing to the Administrative
Agent and the Lenders under this Agreement, subject to no equal or senior Lien,
except as expressly permitted under Section 6.02.
ARTICLE IV
CONDITIONS
SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents, each of which shall
be satisfactory to the Administrative Agent (and to the extent specified below,
to each Lender) in form and substance in its sole discretion (or such condition
shall have been waived in accordance with Section 9.02):
(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
(b) Opinion of Counsel to the Borrower. A written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Paul,
Hastings, Janofsky & Walker LLP, counsel for the Borrower and covering such
matters relating to the Borrower, this Agreement or the Transactions as the
Administrative Agent or the Required Lenders shall request (and the Borrower
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

- 20 -



--------------------------------------------------------------------------------



 



(c) Limited Liability Company Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower and the authorization
of the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
(d) Officer’s Certificate. A certificate, dated the Effective Date and signed by
a Financial Officer of the Borrower confirming compliance with the conditions
set forth in clauses (a) and (b) of the first sentence of Section 4.02.
(e) Security Agreement. The Security Agreement, duly executed and delivered by
the Borrower and the Administrative Agent. In addition, the Borrower shall have
taken such other action as the Administrative Agent shall have requested in
order to perfect the security interests created pursuant to the Security
Agreement.
(f) Account Control Agreements. Each Account Control Agreement, duly executed
and delivered by the parties thereto.
(g) Governmental Approvals; Third Party Approvals. The Borrower has demonstrated
to the satisfaction of the Administrative Agent that all necessary consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority and all necessary consent or approval of any third party
(including with respect to the BofA Credit Documents) have been obtained or made
and are in full force and effect in connection with the Transactions.
(h) Insurance. The Administrative Agent shall have received satisfactory
evidence that the Borrower has obtained, from financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
SECTION 4.02 Each Credit Event. The obligation of each Lender to make any Loan
is additionally subject to the satisfaction of the following conditions:
(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct (taking into
account any “materiality” qualifiers set forth therein) on and as of the date of
such Loan, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct (taking into account such “materiality” qualifiers) as of
such earlier date;
(b) at the time of and immediately after giving effect to such Loan, no Default
shall have occurred and be continuing;
(c) the Administrative Agent shall have received at least three Business Days
before the date of the proposed Borrowing (other than the Borrowing on the
Closing Date) a certificate dated the date of such Loan and signed by a
Financial Officer of the Borrower, and shall:
(i) provide reasonably detailed calculations of the corresponding Debt Service
Shortfall Payments or Credit Enhanced Fund Expenses; and

 

- 21 -



--------------------------------------------------------------------------------



 



(ii) certify that the Borrower is obligated under the Master Agreement to pay
such Debt Service Shortfall Payments or Credit Enhanced Fund Expenses, as
applicable, and all of the conditions set forth therein with respect to such
payment have been complied with.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a) (i) if the Borrower has sufficient funds to pay the independent public
accountants, within 120 days after the end of each fiscal year of the Borrower,
the audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, and (ii) if the
Borrower does not have sufficient funds to pay the independent public
accountants, within 120 days after the end of each fiscal year of the Borrower,
unaudited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
certifying as to whether a Default

 

- 22 -



--------------------------------------------------------------------------------



 



has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto and (ii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d) by 5:00 p.m., New York City time, within 10 Business Days after the end of
each calendar month or at any other time as the Administrative Agent or any
Lender may reasonably request, a statement indicating the current balance of the
Operating Account and the Wachovia Deposit Account as of the close of business
as of the last Business Day of such month; and
(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, or
compliance with the terms of this Agreement and the other Loan Documents, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) promptly after any officer of the Borrower has actual knowledge of facts
that would give him or her reason to believe that any Default has occurred, the
occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
its Subsidiaries which if adversely determined could be reasonably expected to
have a Material Adverse Effect;
(c) the occurrence of any material default, of which any officer of the Borrower
has actual knowledge under any Transaction Document;
(e) any foreclosure proceedings commenced or, to its knowledge, threatened with
respect to any Natixis Portfolio Property; and
(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
SECTION 5.03 Existence; Conduct of Business. The Borrower will do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
(a) its legal existence and (b) the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except in the case of clause
(b), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
SECTION 5.04 Payment of Obligations. The Borrower will pay its obligations,
including tax liabilities, that, if not paid, could reasonably be expected to
result in a Material Adverse

 

- 23 -



--------------------------------------------------------------------------------



 



Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except for
failures that could not reasonably be expected to result in a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
SECTION 5.06 Books and Records; Inspection Rights. The Borrower will keep proper
books of record and account in which full, true and correct entries in all
material respects are made of all financial and other material dealings and
transactions in relation to its business and activities. The Borrower will
permit any representatives designated by the Administrative Agent, upon
reasonable prior notice and during normal business hours, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.
SECTION 5.07 Compliance with Laws; Contractual Obligations. The Borrower will
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, and with all of its contractual
obligations (including in respect of its obligation as managing member of CFIN),
hereunder or otherwise, unless failure to comply could not (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.
SECTION 5.08 Use of Proceeds. The proceeds of the Loans shall only be used for
Stabilization Payments (with the consent of the Administrative Agent), Debt
Service Shortfall Payments or Credit Enhanced Fund Expenses and shall only be
used as permitted by the Operating Agreement and to the extent required by the
Master Agreement, provided that (a) in no event shall such proceeds be used for
Credit Enhanced Fund Expenses exceeding (i) $10,000 per any individual Natixis
Portfolio Property in any calendar year or (ii) $1,000,000 in the aggregate for
all Natixis Portfolio Properties in any calendar year. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.
SECTION 5.09 Further Assurances. The Borrower will take such action from time to
time as shall reasonably be requested by the Administrative Agent to effectuate
the purposes and objectives of this Agreement. Without limiting the generality
of the foregoing, the Borrower will take such action from time to time
(including filing appropriate Uniform Commercial Code financing statements and
executing and delivering such assignments, mortgages, deeds of trust, security
agreements, account control agreements and other instruments) as shall be
reasonably requested by the Administrative Agent to create, in favor of the
Administrative Agent for the benefit of the Lenders, perfected security
interests and Liens in all of the property of the Borrower as collateral
security for its obligations hereunder; provided that any such security interest
or Lien shall be subject to the relevant requirements of the Security Documents.

 

- 24 -



--------------------------------------------------------------------------------



 



SECTION 5.10 Certain Additional Activities. The Borrower will (i) be a limited
purpose company whose activities are restricted to those activities permitted by
Section 6.04 and (ii) comply in all material respects with the terms and
conditions set forth in the Operating Agreement (including complying with the
special-purpose covenants set forth in Section 3.3 of the Operating Agreement).
SECTION 5.11 Cash Management. The Borrower will cause all monies and Permitted
Investments received by it after the date hereof to be credited or deposited
into and held in the Operating Account or the Wachovia Deposit Account, provided
that the Borrower shall not permit at any time the aggregate balance of the
Wachovia Deposit Account to exceed $100,000.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01 Indebtedness. The Borrower will not create, incur, assume or permit
to exist any Indebtedness, except:
(a) Indebtedness created hereunder;
(b) Indebtedness in respect of the CFIN Holdings BTB Agreements;
(c) [Intentionally Deleted];
(d) Indebtedness in respect of the Interest Rate Swap;
(e) Indebtedness to Deutsche Bank National Trust Company or Wachovia Bank,
National Association arising solely in connection with their respective Account
Control Agreement and the bank accounts referenced therein; and
(f) Indebtedness pursuant to any Work-Out Guaranty.
SECTION 6.02 Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
(a) Liens created pursuant to the Security Documents,
(b) Liens created pursuant to the CFIN Holdings BTB Agreements;
(c) [Intentionally Deleted];
(d) Liens created pursuant to the Interest Rate Swap;

 

- 25 -



--------------------------------------------------------------------------------



 



(e) Permitted Encumbrances;
(f) Customary ordinary course Liens in favor of Deutsche Bank National Trust
Company or Wachovia Bank, National Association securing obligations of the
Borrower (including Indebtedness permitted by Section 6.01(e)) under their
respective Account Control Agreement or pursuant to the establishment of the
bank accounts referenced therein; and
(g) Liens on Unrestricted Stabilization Sources (as defined in the Master
Agreement) in lieu of Stabilization Payments to the extent permitted by the
Master Agreement.
SECTION 6.03 Fundamental Changes.
(a) The Borrower will not enter into any transaction of merger or consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution).
(b) The Borrower will not acquire any business or property from, or capital
stock of, or be a party to any acquisition of, any Person except for purchases
of inventory and other property to be sold or used in the ordinary course of
business.
(c) The Borrower will not convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, any part of its business or
property, whether now owned or hereafter acquired, other than (i) Permitted
Investments, (ii) loans and advances under the Master Note to fund Stabilization
Payments, Debt Service Shortfall Payments or Credit Enhanced Fund Expenses to
the extent required by the Master Agreement, (iii) Investments permitted by
Section 6.05, and (iv) Restricted Payments permitted by Section 6.06.
SECTION 6.04 Lines of Business. The Borrower will not engage in any business
other than for Company Purposes.
SECTION 6.05 Investments. The Borrower will not make or permit to remain
outstanding any Investments except:
(a) the Operating Account and the Wachovia Deposit Account;
(b) Permitted Investments;
(c) Investments in CFIN as in effect on the date hereof;
(d) the CFIN Holdings BTB Agreements;
(e) [Intentionally Deleted];
(f) loans and advances under the Master Note to fund Stabilization Payments,
Debt Service Shortfall Payments or Credit Enhanced Fund Expenses to the extent
required by the Master Agreement;
(g) the Interest Rate Swap;

 

- 26 -



--------------------------------------------------------------------------------



 



(h) Investments that were Permitted Investments at the time such Investment was
made, provided that the Borrower shall promptly sell any such Investment.
The Borrower will not enter into any arrangement, directly or indirectly, with
any Person whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
SECTION 6.06 Restricted Payments. The Borrower will not make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except that the Borrower
may make Restricted Payments (a) pursuant to the Warrant Agreement so long as
such Restricted Payment is permitted under the Operating Agreement and (b) to
its members on or after April 12 of each fiscal year (the “current year”) in an
amount equal to the Tax Payment Amount for the immediately preceding fiscal year
(the “prior year”), so long as at least fifteen days prior to making any such
Restricted Payment, the Borrower shall have delivered to each Lender
(i) notification of the amount and proposed payment date of such Restricted
Payment and (ii) a statement from the Borrower’s independent certified public
accountants setting forth a detailed calculation of the Tax Payment Amount for
the prior year and showing the amount of such Restricted Payment and all prior
Restricted Payments; provided that notwithstanding the foregoing the Borrower
shall not make any such Restricted Payment if any Event of Default shall have
occurred and be continuing.
SECTION 6.07 Transactions with Affiliates. The Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) any Restricted Payment
permitted by Section 6.06 and (c) transactions permitted by Section 6.03(c)(ii).
SECTION 6.08 Restrictive Agreements. Except for the Loan Documents, the CFIN
Documents, the CFIN Holdings BTB Agreements, the Interest Rate Swap, the Master
Agreement, any Work-Out Guaranty and the credit default swap transactions with
CFIN, the Borrower will not directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary.
SECTION 6.09 Management Fees. The Borrower will not pay any Management Fees
other than pursuant to the Administrative Services Agreement and payments
required under the Master Agreement.
SECTION 6.10 Modifications of Certain Documents. The Borrower will not consent
to any amendment, modification, supplement or waiver of any of the provisions of
the Operating Agreement, any Transaction Document or any agreement, instrument
or other document evidencing or relating to the Transaction Documents without
the prior consent of the Administrative Agent.

 

- 27 -



--------------------------------------------------------------------------------



 



SECTION 6.11 Bankruptcy. The Borrower will not, without the approval of the
Independent Managers, (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other similar relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect; (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition seeking
(a) liquidation, reorganization or other similar relief in respect of the
Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (b) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or for
a substantial part of its assets; (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors; or
(vi) take any action for the purpose of effecting any of the foregoing.
SECTION 6.12 Cash Freeze Event. The Borrower will not permit any amounts held in
the Operating Account or the Wachovia Deposit Account or any other funds of the
Borrower to be used without the consent of the Lenders if a Cash Freeze Event
has occurred and is continuing.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:
(a) the Borrower shall fail to pay (i) any principal of or interest on any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise, or (ii) any fee
or any other amount payable under this Agreement or under any other Loan
Document within 5 days after the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;
(b) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of the Borrower’s Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or any waiver hereunder or thereunder, shall prove to have
been incorrect when made or deemed made in any material respect;
(c) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence), Section 5.08, Section 5.09, Section 5.10(i), Section 5.11
or in Article VI;
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a) or (c) of this Article) and such failure shall
continue unremedied for a period of 30 or more days;

 

- 28 -



--------------------------------------------------------------------------------



 



(e) the Borrower or any of the Borrower’s Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable;
(f) any event or condition shall occur that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of the Borrower’s Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of the Borrower’s
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 75 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;
(h) the Borrower or any of the Borrower’s Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect (other than as a direct
result of a “Wind Down Event” under the operating agreement of CFIN),
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of the Borrower’s Subsidiaries or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(i) the Borrower or any of the Borrower’s Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(j) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 (exclusive of judgment amounts to the extent covered by
insurance or indemnification of creditworthy third parties) shall be rendered
against the Borrower or any of the Borrower’s Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 45 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any of its Subsidiaries to enforce any such judgment;
(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

- 29 -



--------------------------------------------------------------------------------



 



(l) a Change in Control shall occur;
(m) the Borrower shall be terminated, dissolved or liquidated (as a matter of
law or otherwise) or proceedings shall be commenced by any Person (including the
Borrower) seeking the termination, dissolution or liquidation of the Borrower or
any of its Subsidiaries;
(n) the Liens created by the Security Documents shall at any time not constitute
a valid and perfected Lien on the collateral intended to be covered thereby (to
the extent perfection by filing, registration, recordation or possession is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents), or, except for expiration in accordance with its
terms, any of the Security Documents shall for whatever reason be terminated or
cease to be in full force and effect, or the enforceability thereof shall be
contested by the Borrower;
(o) any of the Operating Agreement, any Loan Document, the Master Agreement, the
Master Note, the Receivables Assignment and Assumption Agreement and the CFIN
Holdings BTB Agreements ceases for any reason to be legal, valid or binding on
the Borrower or any other Centerline Party, or the Borrower or any other
Centerline Party shall state in writing that such document should cease for any
reason to be legal valid or binding on the Borrower or such other Centerline
Party; or
(p) a Liquidating Event shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
SECTION 7.02 Application of Payments. Anything herein to the contrary
notwithstanding, but subject to Section 4.09 of the Security Agreement,
following the occurrence and during the continuance of an Event of Default, and
notice thereof to the Administrative Agent by the Borrower or the Required
Lenders, all payments received by the Administrative Agent (including any
payments received in respect of optional prepayments under Section 2.07) shall
be applied as follows:
(i) first, to the payment to the Administrative Agent of its costs and expenses,
if any, of collection including out-of-pocket expenses of the Administrative
Agent and the fees and expenses of its agents and its counsel;

 

- 30 -



--------------------------------------------------------------------------------



 



(ii) next, to the payment in full of the principal of and interest on the Loans,
in each case ratably in accordance with the respective amounts thereof then due
and payable; and
(iii) finally, after the payment in full of the principal and interest on the
Loans, to the Borrower, or its successors or assigns, or as a court of competent
jurisdiction may direct.
ARTICLE VIII
AGENCY
SECTION 8.01 Administrative Agent. Each of the Lenders hereby irrevocably
appoints Natixis to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental thereto. Without limiting the generality
of the foregoing, by its signature hereto each Lender authorizes the
Administrative Agent to execute, deliver and perform the Transaction Documents
and agrees to be bound by the terms and conditions thereof as if such Lender
were a party thereto. Subject to the provisions of this Article VIII, the
Administrative Agent shall take such actions under the Security Agreement as
shall be directed by the Required Lenders. The provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

- 31 -



--------------------------------------------------------------------------------



 



(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Each Lender by its execution and delivery of this Agreement agrees that, in the
event it shall hold any Permitted Investments of the Borrower, such Permitted
Investments shall be held in the name and under the control of such Lender, and
such Lender shall hold such Permitted Investments as a

 

- 32 -



--------------------------------------------------------------------------------



 



collateral sub-agent for the Administrative Agent thereunder. The Borrower by
its execution and delivery of this Agreement hereby consents to the foregoing.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the reasonable consent of the
Borrower, to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with an office in New York, New
York. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, with the reasonable consent
of the Borrower, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented.

 

- 33 -



--------------------------------------------------------------------------------



 



After the Full Distribution Date (as defined in the Master Agreement), upon
request of the Borrower, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender) take such actions as shall be required to
promptly release its security interest in all Collateral. Any such release shall
be deemed subject to the provision that the Secured Obligations (as defined in
the Security Agreement) shall be reinstated if after such release any portion of
any payment in respect of such Secured Obligations shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any substantial part of its property, or otherwise,
all as though such payment had not been made.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, as follows:
(i) if to the Borrower, to it at Centerline Financial Holdings LLC, 625 Madison
Avenue, 5th Floor, New York, New York 10022, Attention of Michael Larsen
(Telecopier No. 212-751-3550; Telephone No. 212-317-5727);
(ii) if to the Administrative Agent, to Natixis Financial Products Inc., 9 W.
57th Street, New York, New York 10019 Attention of Kevin Alexander (Telecopier
No. 212-891-5780; Telephone No. 212-891-6265); and
(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

- 34 -



--------------------------------------------------------------------------------



 



(i) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).
SECTION 9.02 Waivers; Amendments.
(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall
(i) increase the Commitment of any Lender without the written consent of each
Lender adversely affected thereby,
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender adversely affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,
(iv) change Section 2.10(c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
affected thereby, or

 

- 35 -



--------------------------------------------------------------------------------



 



(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.
SECTION 9.03 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. Each party hereto shall pay its own expenses (including
the fees, charges and disbursements of counsel) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents. The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the reasonable fees, charges and disbursements of any one
counsel per jurisdiction (except otherwise required due to conflicts of
interest) for the Administrative Agent and the Lenders) in connection with any
amendments, modifications or waivers of the provisions this Agreement and the
other Loan Documents (whether or not the transactions contemplated thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any one counsel per jurisdiction (except otherwise required due
to conflicts of interest) for the Administrative Agent and the Lenders) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and (ii) all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any one counsel per jurisdiction (except otherwise
required due to conflicts of interest) for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated hereby or thereby,
(ii) any Loan or the use or proposed use of the proceeds therefrom and any
payments that the Administrative Agent is required to make under any indemnity
issued to any bank pursuant to any Security Document, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its respective officers,
directors or employees or (y) result from a claim brought by the Borrower
against an Indemnitee or its respective officers, directors or employees for
breach in bad faith

 

- 36 -



--------------------------------------------------------------------------------



 



of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Administrative Agent, any Lender or the Borrower
shall assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or its respective officers, directors or
employees.
(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
SECTION 9.04 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants, to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

- 37 -



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to any Eligible Assignee; provided that any such assignment shall be subject
to the following conditions:
(i) Minimum Amounts.
(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund and
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

- 38 -



--------------------------------------------------------------------------------



 



(vii) Natixis. Natixis Financial Products Inc. may not at any time hold less
than a majority of the outstanding Loans and Commitments.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 9.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.02(b) that
affects such Participant. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.10(d) as though
it were a Lender.
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or

 

- 39 -



--------------------------------------------------------------------------------



 



assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or been terminated. The provisions of
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy or in Portable Document Format shall be effective as delivery of a
manually executed counterpart of this Agreement.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

- 40 -



--------------------------------------------------------------------------------



 



SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
SECTION 9.09 Governing Law; Jurisdiction; Etc.
(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
(b) Submission to Jurisdiction. The Administrative Agent, each Lender and the
Borrower irrevocably and unconditionally submits, for itself and its property,
to the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
(c) Waiver of Venue. The Administrative Agent, each Lender and the Borrower
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

- 41 -



--------------------------------------------------------------------------------



 



SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12 Treatment of Certain Information; Confidentiality.
(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.
(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this

 

- 42 -



--------------------------------------------------------------------------------



 



Section or (B) becomes available to the Administrative Agent or any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.
SECTION 9.14 Arms-length Transaction. The Borrower acknowledges and agrees that
the transactions contemplated by this Agreement and the other Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Borrower, on the one hand, and
the Administrative Agent and the Lenders, on the other, and in connection
therewith, (i) neither the Administrative Agent nor the Lenders have assumed an
advisory or fiduciary responsibility in favor of the Borrower, its Subsidiaries,
its equity holders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or any other obligation to the Borrower except the obligations expressly set
forth in this Agreement and (ii) the Administrative Agent and the Lenders are
acting solely as a principal and not as the agent or fiduciary of the Borrower,
its Subsidiaries, management, equity holders, Affiliates, creditors or any other
person. The Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Borrower agrees that it will not claim that the Administrative
Agent and/or the Lenders has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower or its
Subsidiaries, in connection with such transactions.

 

- 43 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            CENTERLINE FINANCIAL HOLDINGS LLC
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        Chairman
      LENDERS

NATIXIS FINANCIAL PRODUCTS INC.,
    individually, as Administrative Agent and as
    Lender
      By:   /s/ Kevin Alexander         Name:   Kevin Alexander        Title:  
            By:   /s/ Thomas Sharpe         Name:   Thomas Sharpe       
Title:      

 

- 44 -